I concur in the judgment. Upon further reflection, I think that Flannigan v. Towle goes too far in the statement of the rule as to the reimbursement of the purchaser at a tax sale. As I conceive it now, where the tax is legally assessed and is justly due and the property is sold to a purchaser in good faith, and the deed is not void upon its face, the purchaser has a claim in equity for reimbursement. This should be presented, however, in his answer, if a suit be brought against him by the owner to quiet his title. In the case at bar, since the plaintiff offered to reimburse the purchaser, I can see no equity in requiring the former to pay the latter, as a condition precedent to judgment, something that the defendant declined to accept and thereby made it necessary for plaintiff to incur the expense of a trial. In other respects I agree with the opinion of Justice Hart.